AO 450 (SCD 04/2010) Judgment in a Civil Action
                                           UNITED STATES DISTRICT COURT
                                                      for the
                                              District of South Carolina

               Flordeliza A Hawkins,
                     Plaintiffs
                         v.                                      Civil Action No.       8:18-cv-00178-DCC
                                                          )
                                                          )
                                                          )
                                                          )
Suntrust Bank; South Carolina Department of Social
                                                          )
Services, SCDSS; Anderson County Sheriff's Office,
                     ACSO,
                   Defendants

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: defendants’ motions to dismiss are granted.

This action was (check one):

O Decided by the Honorable Donald C. Coggins, Jr., United States Senior District Judge, presiding, adopting the
Reports and Recommendations set forth by the Honorable Jacquelyn D. Austin, United States Magistrate Judge, which
recommended granting defendants’ motions to dismiss.

Date: October 15, 2018                                          ROBIN L. BLUME, CLERK OF COURT




                                                                           Signature of Clerk or Deputy Clerk
